ORDER

PER CURIAM.
Terry Norton (Appellant) appeals from the trial court’s Findings of Fact and Conclusions of Law denying his motion for postconviction relief filed pursuant to Missouri Rule of Criminal Procedure 24.035 without an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal and conclude that the findings of fact and conclusions of law of the trial court are not clearly erroneous. Moss v. State, 10 S.W.3d 508, 511 (Mo.banc 2000). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).